Citation Nr: 0734774
Decision Date: 11/02/07	Archive Date: 01/03/08

Citation Nr: 0734774	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-43 123	)	DATE NOV 02 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






VACATUR

The veteran in this case served on active duty from February 
1975 to April 1979.

On July 10, 2007, the Board of Veterans' Appeals (Board) 
issued a remand ordering further development regarding the 
issues of entitlement to increased ratings for hearing loss 
and left knee disability and a total disability rating based 
on individual unemployability.  In Stegall v West, 11 Vet. 
App. 268 (1998) the Court noted that a remand by the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
However, the veteran subsequently withdrew his appeal and 
there is no need to do the development ordered by the Board.   

The Board may vacate an appellate decision on its own motion, 
and the Board's decision of July 10, 2007 is hereby vacated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2007).  A new decision will be entered on the issues as if 
the July 10, 2007 decision by the Board had never been 
issued.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0720485	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in January 2004, that continued the veteran's 
evaluation for his service connected hearing loss at a 40 
percent evaluation, continued the veteran's evaluation for 
his service connected left knee disability at a 10 percent 
evaluation, and denied the veteran entitlement to individual 
unemployability.

The veteran indicated that he would like to file a claim for 
service connection for psychiatric disability.  As such, this 
matter is referred to the RO for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the evidence of record clearly indicates 
that the veteran is currently receiving Social Security 
benefits due to unemployability; however, while a May 2004 
award letter is of record, no other records from the Social 
Security administration have been associated with the 
veteran's claims file.

In addition, the evidence shows that the veteran was provided 
with a federal disability retirement from the post office in 
July 2003, however, there are very few records pertaining to 
this action associated with the veteran's claims file.

The Board notes that 38 C.F.R. § 3.159(c)(2) (2006) requires 
VA to make attempts to obtain records in the custody of a 
Federal department until it is determined that the records do 
not exist or that further efforts would be futile.  The Board 
further notes that 38 C.F.R. § 3.159(c)(2)(i) requires that 
the veteran cooperate fully with VA's efforts to obtain 
records from a Federal agency.  On remand, the RO should 
attempt to obtain the outstanding records related to the 
veteran's Federal disability retirement, and from the Social 
Security Administration. 

In addition, the Board notes that the evidence currently of 
record suggests that the veteran is unemployable, but does 
not indicate whether the veteran is unemployable due solely 
to service connected disability.  Finally, the Board points 
out that the matter of service connection for a psychiatric 
disability has yet to be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant 
records pertaining to the veteran from the 
Social Security Administration, and all 
relevant records pertaining to his federal 
disability retirement from the United 
States Post Office, including all medical 
records and copies of all decisions or 
adjudications.
        
2.  The veteran should be provided with a 
VA general medical examination to 
determine the impact of his service-
connected disabilities (low back, hearing 
loss, and left knee disabilities) on 
employability.  The examiner is 
specifically requested to provide an 
opinion as to the extent that the 
veteran's service-connected disabilities 
interfere with his ability to work.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the 
examination.

3.  Following the above, the RO should 
readjudicate the veteran's claims for an 
increased disability rating for hearing 
loss and a left knee disability, and 
entitlement to a 


total disability rating for compensation 
purposes due to individual unemployability 
and also adjudicate the claim of service 
connection for a psychiatric disability.  
In the event that any of these benefits 
sought is not granted (and a notice of 
disagreement has been filed), the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

